Citation Nr: 0823157	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-23 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for sensory neuropathy 
of the bilateral upper extremities.  

2.  Entitlement to service connection for sensory neuropathy 
of the bilateral lower extremities. 

3.  Entitlement to service connection for neurological 
abnormalities affecting bowel control.

4.  Entitlement to service connection for neurological 
abnormalities affecting bladder control. 

5.  Entitlement to an increased evaluation for rotoscoliosis 
with hypertrophic degenerative changes and five level 
degenerative disc disease, beyond 20 percent prior to August 
2007 and a rating in excess of 40 percent after August 2007.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1954 
to July 1957.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a Department of Veterans 
Affairs (VA) February 2006 rating decision which denied an 
increased evaluation for the veteran's back disorder and from 
a November 2006 rating decision which denied service 
connection for neurological disorders.  The decisions were 
rendered by the Regional Office (RO) in Reno, Nevada.  

In November 2007, the RO granted an increased rating to 40 
percent, effective from August 17, 2007, stating that was the 
date of the veteran's claim.  The Board notes that the 
veteran filed his claim for an increased rating in June 2005.  
A review of the Board's hearing transcripts shows that the 
veteran's representative argues, in essence, that the 
increased rating of 40 percent should be taken back to 2005 
(date of claim)  He indicates that the claim has been on 
appeal since 2005.  (See pg 3 hearing transcript).  In light 
of the foregoing, the Board has phrased the issue as listed 
on the cover page of this document, as this will address the 
arguments made by the veteran and his representative 
pertaining to the effective date of the 40 percent rating for 
the service-connected back disability.

In December 2007, the veteran filed a claim for aid and 
attendance for his spouse.  The agency of original 
jurisdiction (AOJ) has not adjudicated this issue.  The issue 
is therefore referred to the AOJ for appropriate action.

In March 2008, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

As to the claims for service connection for neurological 
disorders related to the veteran's service-connected back 
disorder, the veteran was examined by VA in July 2006.  At 
that time, the veteran was evaluated for complaints of 
numbness in the hands, feet, thighs and fingers as well as 
for complaints of constipation alternating with diarrhea and 
feeling of urgency to void.  The examiner found that there 
was no objective evidence of neurological deficit in the 
hands and fingers and also found, rule out peripheral 
neuropathy in the legs.  The examiner ordered an EMG/NCV.  
The examiner opined that it is less likely than not that 
intermittent numbness in hand and fingers, complaints of 
constipation alternating with diarrhea and intermittent 
feeling of urgency to void are related to lumbar disc 
herniation.  The examiner also stated that the ordered 
EMG/NCV was to evaluate the neurological deficit in the lower 
extremities which could be attributed to lumbar disc 
herniation.  It was noted that this would be reviewed by the 
stationed MD at the time of the report.  

An EMG was conducted by VA in August 2006 which found sensory 
neuropathology involving both the upper and lower 
extremities.  It was noted that clinical correlation was 
required.  In an addendum in September 2006, it was noted 
that the veteran had two major insults, in the root level and 
peripheral level.  The veteran's representative has argued in 
his March 2008 statement that the July 2006 examiner found 
that there was no neurological deficit in the hands and 
fingers, and based his opinion on that, but that this was 
prior to the EMG results which showed a deficit being 
available.  The representative argues that no stationed MD 
appears to have reviewed the report or rendered a further 
opinion.  The representative states that the basis of the 
examiner's opinion is refuted by the EMG report which 
documents neurological deficit of the upper extremities.  The 
representative posits that the EMG report showing the 
presence of neurological deficits might alter the examiner's 
opinion.  As to the lower extremities, the representative 
stated that the reason for the EMG was to determine if the 
neurological deficit was related to the back disorder.  The 
representative states that this finding was not addressed 
after the results of the EMG.  

Thus, the Board finds that a VA physician should review the 
additional diagnostic studies and then offer an opinion as to 
whether the veteran has sensory neuropathy of the upper and 
lower extremities, and/or neurological abnormalities 
affecting bowel and bladder control.  Additionally, the 
record does not clearly show whether during the entire appeal 
period that the veteran has intervertebral disc syndrome 
resulting in incapacitating episodes.  In order to properly 
rate the veteran's service-connected back disability this 
information is needed.

Also, the Board notes that the VCAA has not been properly 
complied with as it pertains to the increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a letter 
that:
*	informs him about the information and 
evidence not of record that is 
necessary to substantiate his claim 
for an increased rating for the 
service-connected back disorder; 
*	informs him about the information and 
evidence that VA will seek to 
provide; 
*	informs him about the information and 
evidence he is expected to provide; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected back and the 
effect that worsening has on his 
employment and daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating diseases 
of the spine; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.

2.  The RO should arrange for the veteran 
to undergo VA orthopedic and neurological 
examinations for the purpose of 
ascertaining the current nature and 
severity of his service-connected back 
disorder.  The claims file must be made 
available to the examiner for review.  
The examiner is asked to address the 
following:

a)  Provide the range of motion of 
the lumbar spine (extension, forward 
flexion, left and right lateral 
flexion and left and right 
rotation), expressed in degrees.  

c)  Determine whether the back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected back disorder and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  Finally, the 
examiner should express an opinion 
on whether pain could significantly 
limit functional ability during 
flare-ups or when the back is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  

b)  Identify any associated 
neurological deformities associated 
with the service- connected back 
disorder.  The severity of each 
neurological sign and symptom should 
be reported.

c) State whether the veteran has 
intervertebral disc syndrome (IVDS).  
If so, state whether IVDS results in 
incapacitating episodes, and if so, 
the duration of the episodes over 
the past 12 months should be 
reported.  This should also be 
addressed for each year beginning in 
2004 to the present.  

The examiner should note that for VA 
purposes an incapacitating episode 
is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician.

d) List all neurological impairment 
caused by the service-connected back 
disability.  Provide an opinion as 
to whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of the sciatic 
nerve and/or the external popliteal 
nerve (common peroneal).  Moreover, 
state whether any other nerve is 
affected and if so state the 
severity of the impairment of the 
nerve affected.

e)  The examiner(s) should offer an 
opinion with complete rationale as 
to the etiology of the veteran's 
neurological complaints including 
whether it is at least as likely as 
not (a 50 percent probability or 
greater) that any neurological 
deficits found of the upper 
extremities, lower extremities, as 
well as his bowel and bladder 
complaints are related to his 
service-connected back disorder.  

The examiners must set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
any examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. § 3.655 (2007).  In 
the event that the veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4. The RO/AMC should readjudicate the 
claims on appeal.  If any benefit sought 
remains denied, the RO/AMC should prepare 
an SSOC and send it to the veteran and 
his representative.  An appropriate 
period of time to respond should also be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



